            Case 5:17-cv-00583-XR Document 120 Filed 04/30/19 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

     ROBERT MOSLEY, JR., VINCENT                     §
     MOSLEY, AND FELICIA MOSLEY,                     §
                                                     §
             PLAINTIFFS,                             §
                                                     §
     V.                                              §   Civil Action No. 5:17-CV-583-XR
                                                     §
     BEXAR COUNTY, HENRIETTA                         §
     JOHNSON, AND SEAN MACAULEY                      §
     #2899,                                          §
                                                     §
             DEFENDANTS.                             §

                DEFENDANTS BEXAR COUNTY AND SEAN MACAULEY’S
                     MOTION FOR EXPERT DEPOSITION FEES

TO THE HONORABLE JUDGE OF SAID COURT:

          Comes now, Defendants Bexar County, Texas (“Bexar County”) and Sean MacAuley

(“MacAuley”) (collectively “defendants”) and respectfully move this Court to require payment

of Defendants’ expert, James Feig, M.D. fees for deposition testimony, arguing as follows:

                                       I. BACKGROUND

1.        In the above-referenced matter, the parties have agreed to schedule the deposition of

Bexar County and Sean MacAuley’s designated expert witness, a Bexar County Medical

Examiner, James A. Feig, M.D. Dr. Feig performed the autopsy of Mr. Robert Mosley, an

inmate who was deceased on or about July 26, 2015. Mr. Mosley’s death is at issue in the instant

case.

2.        Dr. Feig’s deposition is set for Friday, May 3, 2019. Plaintiffs have noticed Dr. Feig’s

deposition, but have objected to the standard payment of fees for the deposition. The issue




                                                 1
          Case 5:17-cv-00583-XR Document 120 Filed 04/30/19 Page 2 of 7




before the Court is whether Dr. Feig’s standard fee is reasonable and whether the fee should be

altered due to Dr. Feig’s employment relationship with Bexar County.

                                         II. ARGUMENT

3.     Defendants have designated Dr. Feig as their expert pursuant to Federal Rule of Civil

Procedure 26(a)(2). Docket no. 117. Dr. Feig does not object to being deposed as an expert, but

under the Bexar County Medical Examiner’s standard practice, appearance is conditioned upon

plaintiff’s payment of his reasonable fee. For all Bexar County Medical Examiners—including

Dr. Feig—depositions require a $1,000.00 pre-payment ($500.00 per hour, with a two hour

minimum). A copy of the fee schedule is attached and has been previously provided to all

parties. See Exhibit A. Plaintiffs protest the payment of fees, in part, alleging the expert fee is

higher for the plaintiff than for Defendant Bexar County—an argument which disregards the fact

that Bexar County employs Dr. Feig. As a result, the parties have reached an impasse as to

whether it is reasonable for plaintiffs to pay the standard rate for Dr. Feig’s deposition. 1

4.     A party seeking discovery from the opposing party’s expert will generally be required to

pay that expert for the time spent responding to discovery. Fed. R. Civ. P. 26(b)(4)(E). Rule

16(b)(4)(C)(i) provides that in the absence of “manifest injustice,” the Court must require the

party seeking discovery to “pay the expert a reasonable fee for time spent in responding to

discovery” under Rule 26. Santella v. Grizzly Indus., 2012 U.S.Dist. LEXIS 193218, at *4

(W.D.Tex. Nov. 14, 2012). There are seven criteria for determining whether the expert fee is

reasonable: (1) the witness’ area of expertise; (2) the education and training required to provide

the expert insight that is sought; (3) the prevailing rates of other comparably respected available

1
  Importantly, defendants are not seeking expenses related to Dr. Feig’s preparation for the
deposition or for the time spent responding to plaintiffs’ subpoena duces tecum. Pursuant to the
fee schedule, the fees sought are only for the time spent during or waiting for the deposition. See
Exhibit A.

                                                   2
         Case 5:17-cv-00583-XR Document 120 Filed 04/30/19 Page 3 of 7




experts; (4) the nature, quality, and complexity of the discovery responses provided; (5) the fee

actually charged to the party who retained the expert; (6) fees traditionally charged by the expert

on related matters; and (7) any other factor likely to assist the court in balancing the interest

implicated by Rule 26. Id. at *5 (additional citation omitted). At the conclusion of this analysis,

“it is the court’s discretion to set an amount that it deems reasonable.” Id. (quoting Fleming v.

U.S., 205 F.R.D. 188, 190 (W.D. Va. 2000)).

5.     With regard to the first two criteria, both weigh in favor of Dr. Feig’s reasonable fee. Dr.

Feig’s curriculum vitae and previous testimony reference lists are attached. See Exhibit B. These

documents demonstrate Dr. Feig’s area of expertise along with his education and training

required to perform the duties of a Medical Examiner, including approximately twenty-five years

of medical experience with seventeen years being spent as a Medical Examiner. Dr. Feig is

uniquely qualified to testify regarding Robert Mosley’s death—Dr. Feig performed Mr. Mosley’s

autopsy. Due to his professional experience, Dr. Feig may offer expert testimony regarding the

cause of Mr. Mosley death and proffer expert medical opinions related to the same. There is no

doubt that the first two criteria weigh heavily in favor that a $500.00/hour fee would be

reasonable for a person of such advanced medical training and extensive experience.

6.     With regard to the criteria regarding the prevailing rates of other comparably respected

available experts and fees traditionally charged by the expert on related matters, all criteria

weight in favor of reasonableness. Texas law provides that “[a] Medical Examiner may charge

reasonable fees for services provided by the office of Medical Examiner under this article,

including cremation approvals, court testimonies, consultations, and depositions,” but “[t]he fee

may not be assessed against the county’s district attorney or a county office.” Texas Code of

Criminal Procedure, Art. 49.25 Medical Examiners, Sec. 13A Fees (a, c) (emphasis added).



                                                3
          Case 5:17-cv-00583-XR Document 120 Filed 04/30/19 Page 4 of 7




Other Texas Medical Examiners, in similarly sized counties, charge comparative per hour fees

for depositions or testimony. For example, Tarrant County Medical Examiners charge a

$600.00/hour court testimony fee for technicians and analysts (Exhibit C), El Paso County

Medical Examiners charge a $500.00/hour fee for testimony (Exhibit D), and Dallas County

Medical Examiners charge a $525.00/hour fee for depositions, hearings or trial (Exhibit E). 2 As

a result, Bexar County has a comparative rate for Medical Examiner testimony that is

comparable to other Texas Counties.

7.     With regard to the nature, quality, and complexity of the discovery responses provided, as

the Medical Examiner who performed Mr. Mosley’s autopsy, the nature, quality, and complexity

of Dr. Feig’s testimony cannot be out-matched. Dr. Feig would be the most highly qualified

expert to give any medical opinions surrounding Mr. Mosley’s death due to his personal

experience with the case. Any other expert retained would have to rely upon the Dr. Feig’s work

to reach their own medical opinions. The same is true for other Medical Examiners across the

State. As a result, it is reasonable for El Paso County, Dallas County, Tarrant County and Bexar

County to charge a $500.00-600.00/hour fee for a Medical Examiner’s testimony due to the

nature, quality, and complexity of their expertise and experience.

8.     With regard to the fee actually charged to the party who retained the expert, Dr. Feig is a

Bexar County employee and he is paid an annual salary as a Medical Examiner. Whenever a

Bexar County Medical Examiner is requested to testify at trial or at a deposition by a non-Bexar

County entity, payment of an hourly fee is required. Even if a Medical Examiner’s testimony is

requested by another County—as an expert or fact witness—the other government agency pays

the appropriate reasonable fee. Plaintiffs are not being charged a higher hourly rate than other

2
  The attached exhibits are public records and request the Court to take judicial notice of the fees
reflected thereon.

                                                 4
          Case 5:17-cv-00583-XR Document 120 Filed 04/30/19 Page 5 of 7




litigants in civil matters. Further, plaintiffs suffer no disadvantage because Bexar County is not

paying itself an additional fee above its current expenditures for Dr. Feig’s salary, workspace,

staff, other assistants, etc. See Santella v. Grizzly Indus., No. A-11-CA-191-LY, 2012 U.S. Dist.

LEXIS 193218, (W.D. Tex. Nov. 14, 2012) (finding a $1,000.00 per hour expert fee

unreasonable when one party was charged the hourly fee for deposition testimony and the

opposing party was provided the services without a fee); Borel v. Chevron U.S.A. Inc., 265

F.R.D. 275, 277 (E.D. La. 2010) (finding plaintiff’s counsel had not provided the Court with a

good reason that an expert charged plaintiff $210.00/hour and then charged defendant

$250.00/hour). Even if Bexar County is a party to litigation, by statute, the Bexar County

Medical Examiner may not assess fees against another Bexar County office. Texas Code of

Criminal Procedure, Art. 49.25 Medical Examiners, Sec. 13A Fees (c). This statute does not

require that every time a County is a litigant in a civil matter the opposing party is provided free

expert testimony by the County’s medical examiners. Accordingly, the relationship between

Bexar County and its medical examiners does not excuse payment of a reasonable fee for

testimony elicited from these medical experts.

9.     Other factors likely to assist the court in balancing the interest implicated by Rule 26

include the fact that Bexar County has an interest in protecting its significant investment into the

Medical Examiner’s Office. 3 Bexar County has a statutory right to ensure its doctors are not

required to serve as free experts within the copious amount of civil litigation connected to deaths

within Bexar County. See Texas Code of Criminal Procedure, Art. 49.25 Medical Examiners,

Sec. 13A Fees (a,c) (emphasis added). If this Court found Medical Examiners could not charge a

3
  Although case law concerning Medical Examiner’s expert witness fees is sparse, at least one
appellate court has found that an appellant’s objection to the assessment of expert witness fees
requested by the Medical Examiner and the required payment to be within the trial court’s
discretion. Russ v. Ratliff, 538 F.2d 799, 805 n.12 (8th Cir. 1976).

                                                 5
          Case 5:17-cv-00583-XR Document 120 Filed 04/30/19 Page 6 of 7




reasonable fee for their testimony, every civil litigant could seek to use a Medical Examiner as a

free expert witness and Bexar County would have no compensation for its medical professionals

being utilized in that form.

10.    Here, Dr. Feig is more than a fact witness—he is a designated medical expert whose

hypothesis and opinions are relevant and integral to the case at hand. Accordingly, in light of all

seven factors, Dr. Feig’s hourly fee of $500.00/hour is reasonable and there is a complete

absence of manifest injustice for plaintiffs to pay this expert a reasonable fee for the time spent

being deposed pursuant to Rule 26.

       WHEREFORE, PREMISES CONSIDERED, defendants pray that the Court grant the

instant motion and for all other legal and equitable relief to which defendants are entitled.

                                               Respectfully submitted,

                                               JOE D. GONZALES
                                               Bexar County Criminal District Attorney

                                               By: /s/ Kristin K. Bloodworth
                                                    KRISTIN K. BLOODWORTH
                                                    SBN: 24095848
                                                    Assistant District Attorneys
                                                    101 W. Nueva – Civil Division
                                                    San Antonio, Texas 78205
                                                    (210) 335-2139 – Telephone
                                                    (210) 335-2773 – Fax
                                                    kristin.bloodworth@bexar.org



                               CERTIFICATE OF CONFERENCE

         I certify that I have made a good faith attempt to confer with Plaintiffs’ Counsel on

 the matters presented in this motion. Counsel has corresponded by email and in person to

 discuss the matter. The parties are at an impasse regarding what a reasonable fee would be for

 Dr. Feig’s deposition testimony.


                                                  6
         Case 5:17-cv-00583-XR Document 120 Filed 04/30/19 Page 7 of 7




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 30th day of April 2019, I electronically served the foregoing
Defendants’ Designation of Expert Witnesses:
       Brian McGiverin
       Dietz, Lawrence, & McGiverin
       2221 Hancock Drive
       Austin, Texas 78756
       brian@lawcenterofaustin.com
       Phone: 512-387-0718
       Fax: 512-597-0805
       Attorney for Plaintiffs

       Laura A. Cavaretta
       Adriaan Jansse
       Cavaretta, Katona & Leighner PLLC
       One Riverwalk Place
       700 N. St. Mary’s Street, Suite 1500
       San Antonio, Texas 78205
       cavarettal@ckl-lawyers.com
       Phone: 210-588-2901
       Fax: 210-588-2908
       Attorney for Defendant Henrietta Johnson




                                                   /s/ Kristin K. Bloodworth
                                                   KRISTIN K. BLOODWORTH




                                               7
